DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Palley et al. (U.S. Publication Number 2014/0228657).
Referring to claims 1, 9 & 15, Palley et al. disclose a plurality of wearable sensors (abstract, paragraphs 11-64, claim 1 and Fig. 1); and one or more processors to: access a breathing pattern of a wearer of the plurality of wearable sensors based on at least a portion of data from one or more of the plurality of sensors (abstract, paragraphs 11-64, claim 1 and Fig. 1); determine a body movement of the wearer based on at least a portion of the data from one or more of the plurality of sensors (abstract, paragraphs 11-64, claim 1 and Fig. 1); access a heart rate of the wearer based on at least a portion of the data from one or more of the plurality of sensors (abstract, paragraphs 11-64, claim 1 and Fig. 1); and identify a recovery time for the wearer based on the breathing pattern, the body movement, and the heart rate (abstract, paragraphs 11-64, claim 1 and Fig. 1).
Referring to claims 2 & 10 & 16, Palley et al. disclose wherein the heart rate is a first heart rate, and the one or more processors to identify the recovery time for the wearer based on a second heart rate, the second heart rate gathered from the wearer prior to the first heart rate (abstract, paragraphs 11-64, claim 1 and Fig. 1).
Referring to claims 3 & 11 & 17, Palley et al. disclose wherein the breathing pattern is a first breathing pattern, and the one or more processors to generate feedback for the wearer to achieve a second breathing pattern to lower the heart rate of the wearer within the recovery time (abstract, paragraphs 11-64, claim 1 and Fig. 1). 
Referring to claim 4, Palley et al. disclose wherein the second breathing pattern is based on the body movement of the wearer (abstract, paragraphs 11-64, claim 1 and Fig. 1).
Referring to claims 5 & 12 & 18, Palley et al. disclose wherein the one or more processors are to: compare the breathing pattern to a threshold breathing pattern (abstract, paragraphs 11-64, claim 1 and Fig. 1); and generate the feedback when the breathing pattern exceeds the threshold breathing pattern (abstract, paragraphs 11-64, claim 1 and Fig. 1).
Referring to claim 6, Palley et al. disclose wherein the body movement is a stride rate of the wearer (abstract, paragraphs 11-64, claim 1 and Fig. 1).
Referring to claims 7 & 13 & 19, Palley et al. disclose wherein the breathing pattern is a first breathing pattern, and the one or more processors are to generate feedback for the wearer to achieve a second breathing pattern to coordinate the second breathing pattern with the body movement (abstract, paragraphs 11-64, claim 1 and Fig. 1).
Referring to claims 8 & 14 & 20, Palley et al. disclose wherein the body movement includes strides, and the coordination of the second breathing pattern with the body movement is at least one of a ratio of strides per inhale or a ratio of strides per exhale (abstract, paragraphs 11-64, claim 1 and Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715